Citation Nr: 0304678	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  97-10 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher rating for a service-connected 
right knee disability, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable rating for service-connected 
hallux valgus of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 RO decision that awarded 
service connection and a 10 percent rating for a right knee 
disorder, and service connection and a noncompensable rating 
for bilateral hallux valgus.  The veteran appealed for a 
higher rating for the right knee disorder.  The RO later 
granted a 10 percent rating for left hallux valgus, and the 
veteran continued to appeal for a compensable rating for 
right hallux valgus.  In March 1999, the Board remanded the 
case for additional development.

In August 2002, the RO awarded service connection for chronic 
allergic rhinitis; such issue was previously on appeal, but 
now it is not.  


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
veteran's postoperative right knee disability has been 
manifested by essentially full range of motion, no 
instability, and subjective complaints of pain.

2.  Since the effective date of service connection, the 
veteran's hallux valgus of the right foot has been manifested 
by complaints of pain, but not by severe symptoms equivalent 
to amputation of the great toe, and the condition has not 
involved surgical resection of the metatarsal head.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 
5259, 5260, 5261 (2002).  

2.  The criteria for a compensable rating for hallux valgus 
of the right foot have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5280 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army from January 
1976 to January 1996.

Service medical records show that in July 1983, the veteran 
had slight hallux valgus deformity of both feet on X-ray.  In 
March 1994, following complaints of pain for the past few 
years, the veteran's right knee was found to have early 
minimal arthrosis.  A June 1994 MRI showed a medial meniscus 
tear involving the posterior horn and extending medially with 
inferior communication of the articular space; anterior 
cruciate ligament tear; and interrupted deep fibers of the 
medial collateral ligament.  A September 1994 X-ray found 
mild degenerative or post-traumatic stress-related changes of 
both knees.  A January 1995 X-ray also revealed mild 
degenerative arthritis of the right knee.  In February 1995, 
he underwent surgery with arthroscopic reconstruction on the 
right knee.  On follow-up in April 1995, his gait was normal 
and motion was from 0 to 115 degrees; he had residual 
effusion, but good quad control.  By August 1995, he reported 
sharp pains; he also reported giving way of the joint on 
stairs.  Motion was full, and there was no effusion; X-rays 
showed an irregular patellar surface.  On treatment for a 
twisted right ankle in November 1995, he had a moderate size 
plantar calcaneal spur. 

The veteran was examined by VA in March 1996.  He described 
occasional pain of the right knee with occasional 
dislocation, especially when climbing stairs; he denied any 
swelling.  His right calcaneus was deformed possibly due to 
the way he walked.  There was no cyanosis, clubbing or edema 
of the right extremities.  The right knee was tender to any 
maneuver; there was no swelling or evidence of active 
inflammation.  Areas of arthroscopic surgery were noted on 
the right knee.  There was no effusion of the right knee.  
Reflexes and sensation were normal.  Muscle distribution was 
normal; muscle strength was 4/5 bilaterally.  Babinski sign 
and straight leg raising were negative.  The examiner 
assessed significant limitation of motion of the knees and 
ankles; the examiner also noted that the veteran had multiple 
joint complaints with good clinical evidence of joint disease 
in the knees and ankles; however, this assessment was not 
based on any X-ray evidence.  

In September 1997, the veteran underwent a VA examination of 
the joints.  He described right knee pain that was present 
all the time, occasionally waking him at night; the pain was 
triggered by walking and driving.  Locking occurred daily, 
and the joint gave way one to two times per week.  The ankles 
hurt mostly on the plantar aspects; walking increased his 
pain.  On examination, straight leg raising was negative.  
There was a scar evident on the right knee.  Range of motion 
of the right knee was around 145 degrees full extension to 
full flexion, but he was in pain while doing this maneuver.  
He had tenderness over the medial aspect of the right knee, 
especially on lateral rotations on ligamental stressors.  
There was no deformity or joint effusion, and the right knee 
appeared stable.  There was tenderness on the heel aspects of 
both ankles.  The impressions were status post meniscal tear 
on the posterior horn of the right knee with anterior 
cruciate ligament tear and medial collateral ligament 
interruption and most likely degenerative joint disease; and 
heel spurs and possible plantar fasciitis.  An addendum, 
prepared after review of X-rays, indicated that there were no 
bony, joint, or soft tissue abnormalities of the right knee; 
the ankle X-rays showed an old right plantar calcaneal spur 
but no other relevant bony, joint, or soft tissue 
abnormality.  

At a hearing before the RO in October 1997, the veteran 
testified that he had pain in the area of the great toe of 
the right foot, that he had to wear sandals, and that foot 
pain interfered with driving.  He also stated that he had 
increased right knee pain that interfered with the driving 
portion of his job; he described that his right knee would 
occasionally lock up while driving and that the right knee 
would give way with any movement.  He also described grinding 
in the knee.  

The veteran underwent a VA examination in December 1997.  He 
reported chronic right knee pain, most prevalent in the 
anterior region.  He had occasional night pain.  The pain 
caused some difficulty climbing stairs with occasional 
locking and giving way.  He also reported some numbness in 
the dorsum of both feet; also, his heels were somewhat 
painful with ambulation, but he wore regular shoes.  
Examination showed a clinical hallux valgus angle of 20 
degrees on the right foot.  The right knee had no effusion, 
but there was some tenderness to palpation in the right 
anterior knee.  The right knee was ligamentously stable, and 
range of motion was from 0 to 140 degrees.  There was no 
evidence of acute meniscal pathology; there was no evidence 
of focal motor weakness of the right lower extremity or 
sensory abnormalities.  There was no Hoffman, Babinski, or 
clonus.  X-rays did not show any intra-articular 
degeneration.  The pertinent diagnoses were cartilage 
disorder of both knees without evidence of osteoarthritis on 
radiographic examination and bilateral plantar fasciitis of a 
mild nature.

A December 1998 radiologic examination report noted mild 
degenerative change of the medial, lateral, and 
patellofemoral compartments.  

The veteran underwent a VA examination in June 1999.  He 
reported that he had not been treated for the right knee 
since separation from service in 1996, but he complained of 
sharp pain in the right knee, usually when pivoting, going up 
or down stairs, or after prolonged driving.  He also stated 
the right knee felt tight, but he did not complain of 
swelling, instability, locking, or crepitation.  His job, 
which required climbing ladders, aggravated the right knee.  
He also mentioned that safety shoes worn at work aggravated 
the bunion on his right foot and had to wear larger shoes to 
accommodate the bunion; Epsom salt baths relieved the right 
foot bunion.  On examination, he walked with a normal gait.  
The right knee had a normal contour and there was no evidence 
of any joint effusion.  He was generally tender about the 
entire right knee, and he overreacted to palpation.  Due to 
the veteran's hyperactivity, patellar compression and 
patellar apprehension could not be evaluated.  He had full 
range of motion of the right knee.  The collateral and 
cruciate ligaments were intact.  Reflexes, sensation, and 
circulation in the right lower extremity were intact.  The 
right foot exhibited a very mild bunion involving the distal 
e the first metatarsal, which protruded beyond the 
surrounding skin by about half a centimeter; he had only mild 
hallux valgus involving the right great toe.  Diagnoses were 
status postoperative arthroscopic surgery of the right knee, 
and mild bunion of the right foot.  An X-ray found no osseous 
abnormalities of the right knee; the right knee was 
completely normal, without any evidence of any arthritic 
changes.  The X-ray of the right foot showed a 6 millimeter 
plantar calcaneal spur, but the right foot was otherwise 
unremarkable; except for the plantar calcaneal spur, the 
impression was a negative right foot.  There was no evidence 
of a hallux valgus.

An August 2001 record from the Jacksonville, Florida, Naval 
Air Station Hospital confirmed a bunion on the right foot and 
mild hallux valgus, but without degenerative change; there 
also was an incidental finding of a calcaneal spur.  

II.  Analysis

Through discussions in correspondence, RO rating decisions, 
the statement of the case, the supplemental statements of the 
case, and Board remand, the VA has informed the veteran of 
the evidence necessary to substantiate his claims.  He has 
been informed of his and the VA's respective responsibilities 
for providing evidence.  Pertinent identified records and 
examinations have been obtained.  The notice and duty to 
assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The claim arises from the original disability evaluations 
assigned on the granting of service connection for a right 
knee disability and hallux valgus of the right foot.  Under 
such circumstances, separate percentage ratings can be 
assigned for separate periods of time based on the facts 
found (so-called "staged ratings").  Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a diagnostic code does not provide a 0 percent rating, 
and the requirements for a compensable evaluation are not 
met, a 0 percent rating will be assigned.  38 C.F.R. § 4.31.

Service connection has been established, with a 10 percent 
rating, for a postoperative right knee disability, since 
February 1, 1996, the day after separation from service.

Although there were early indications of arthritic 
involvement, the X-ray evidence from December 1997 and June 
1999 indicates that there is no bony, joint, or soft tissue 
abnormality of the right knee; the right knee, since the in-
service arthroscopy, does not involve arthritis.  

Limitation of flexion of the leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent rating when limited to 30 degrees, and 30 percent 
when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of the leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, and 30 percent when 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The examinations since the effective date of service 
connection generally show full range of motion of the right 
knee.  Even considering the effects of pain on use, the 
requirements for a compensable rating under limitation of 
motion Codes 5260 and 5261 are not met.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The evidence does not show even slight recurrent subluxation 
or lateral instability as required for a compensable rating 
under Code 5257.  There is no evidence of a current 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint, so as to warrant 
a higher 20 percent rating under Code 5258.  The current 10 
percent rating for the right knee disability has been 
assigned under Code 5259 based on a history of a prior 
partial meniscectomy and current subjective symptoms.

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for the right knee disability 
at any time since the effective date of service connection.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection has been established, with a 0 percent 
rating, for hallux valgus of the right foot, with bunions, 
since February 1, 1996, the day after separation from 
service.  (Service connection is also in effect for hallux 
valgus of the left foot, with a 10 percent rating.)

Unilateral hallux valgus is rated 10 percent disabling where 
there has been surgery, with resection of the metatarsal 
head.  A 10 percent rating is also for assignment where 
hallux valgus is severe, if equivalent to amputation of the 
great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  

The veteran underwent surgery on his left foot because of a 
bunion, but no such surgery has been performed on the right 
foot.  There has been complaints of discomfort related to 
right foot hallux valgus, but such pain is not so severe as 
to be equivalent to amputation of the great toe.  The right 
foot hallux valgus condition does not meet any of the 
criteria for a 10 percent rating, and thus a 0 percent rating 
is proper.  38 C.F.R. § 4.31.

The preponderance of the evidence is also against the claim 
for a compensable rating for hallux valgus of the right foot 
at any time since the effective date of service connection.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A higher rating for a right knee disability is denied.

A higher rating for hallux valgus of the right foot is 
denied.

	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

